Title: From Bartholomew Dandridge, Jr., to Timothy Pickering, 21 May 1795
From: Dandridge, Bartholomew Jr.
To: Pickering, Timothy


          
            21. May 1795.
          
          By the Presidents order B. Dandridge respectfully returns to The Secy of War the Report &c. of Colo. Rochefontaine respecting the situation on the Potomac proper for an Arsenal; and informs The Secretary that as soon as he is possessed of every information which can be had from Colo. R. on this subject, the President will be glad to have a conversation with him concerng it.
        